DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56, 59 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “a sterile liquid having the same conductivity as the liquid product”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches “substantially” the same and a possible deviation at par. 0057, the specification is silent to teaching a sterile liquid having an exact same conductivity, i.e. absolute, as the liquid product.   
Claims 57, 60 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “a sterile liquid has the same pH values as the pH value of the liquid product”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches “substantially” the same and a possible deviation at par. 0057, the specification is silent to teaching a sterile liquid having an exact same pH, i.e. absolute, as the liquid product.   
Allowable Subject Matter
Claims 49-55, 61-65, 68-71, 73-77 and 85-87 allowed.  

Response to Arguments
Applicants urging with respect to the prior art are persuasive.  However claims 56-57, 59-60 and 66-67 are rejected due to the written description requirement.  It is noted cancelling the rejected phrases in light of the amendments with respect to the claimed deviation would overcome the 112 1st par. rejection.  For example:
56. | (Currently Amended) The process according to claim 49, comprising a start-up
phase prior to carrying out process steps (a) to (c), the start-up phase comprising filling the
heating chambers and any liquid flow path upstream and downstream of the heating chambers
with a sterile liquid deviating at most by the larger of 0.01 S/m or 10% from the conductivity of the liquid product to be heated, wherein the start-up phase further comprises generating an electrical current as defined in step (c) through the sterile liquid, and the sterile liquid is then replaced by the liquid product by continuously supplying liquid product to the inlet of the first heating chamber in series.
57. (Currently Amended) The process according to claim 56, wherein the
sterile liquid deviates at most by 0.2 to 1 from the pH value of the liquid product to be heated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792